Case 2:18-cr-20483-GAD-RSW ECF No. 178, PageID.1095 Filed 08/04/20 Page 1 of 12




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

       UNITED STATES OF AMERICA,

                Plaintiff,
                                                  Case No. 18-cv-20483
                    v.
                                               U.S. DISTRICT COURT JUDGE
                                                  GERSHWIN A. DRAIN
           DWAYNE CAMPBELL,

            Defendant (5).
    ______________                   /

   ORDER DENYING DEFENDANT’S MOTION FOR COMPASSIONATE
                      RELEASE [#148]

                                I. INTRODUCTION

       On March 1, 2019, Defendant Dwayne Campbell pled guilty to one count of

 aggravated identify theft in violation of 18 U.S.C. § 1028A(a)(1). ECF No. 105.

 Specifically, Defendant’s Rule 11 Agreement states that Campbell knowingly

 defrauded a financial institution by depositing fraudulent checks and unlawfully

 withdrawing those funds from Monroe Bank & Trust. Id. at PageID.397-398. On

 July 15, 2019, Defendant was sentenced to 24 months imprisonment. ECF No. 126,

 PageID.549.

       Presently before the Court is the Defendant’s Emergency Motion for

 Compassionate Release, filed on May 13, 2020. ECF No. 148. Defendant also

 submitted a supplemental Emergency Motion on June 5, 2020. ECF No. 159.


                                         1
Case 2:18-cr-20483-GAD-RSW ECF No. 178, PageID.1096 Filed 08/04/20 Page 2 of 12




 Following this Court’s Order on May 29, 2020, Defendant’s counsel submitted a

 supplemental brief. ECF No. 155. The Government filed a Response on June 23,

 2020. ECF No. 160. Defendant did not file a Reply. Upon review of the parties’

 submissions, the Court concludes that oral argument will not aid in the disposition

 of this matter. Therefore, the Court will resolve the instant motion on the briefs. See

 E.D. Mich. L.R. § 7.1(f)(2). For the reasons that follow, the Court will DENY the

 Defendant’s Motion [#148].

                             II. FACTUAL BACKGROUND

       Defendant Dwayne Campbell was sentenced on March 1, 2019 to serve 24

 months in custody. See ECF No. 105. He pled guilty to one count of aggravated

 identity theft in violation of 18 U.S.C. § 1028A(a)(1). Id. According to his Rule 11

 Agreement, Campbell and co-defendants “knowingly participated in a scheme to

 defraud financial institutions and to obtain money and funds owned by and under

 custody and control of financial institutions.” Id. at PageID.397. This conduct

 occurred from about October 6, 2017 to July 17, 2018. Id. Specifically, Defendant

 made two check deposits at Monroe Bank & Trust on November 27, 2017 and knew

 that “both checks were fraudulently obtained, fraudulently written, and fraudulently

 deposited.” Id. at PageID.398.

       Defendant now moves for compassionate release pursuant to 18 U.S.C. §

 3582(c)(1)(A) due to the threat of COVID-19. ECF Nos. 147, 148, 156, 155, 159.


                                           2
Case 2:18-cr-20483-GAD-RSW ECF No. 178, PageID.1097 Filed 08/04/20 Page 3 of 12




 Defendant is twenty-seven years old and is serving his sentence at the Federal

 Correctional Institute in Milan, Michigan. Defendant is set to be released on March

 27, 2021.

       In his instant Motion, Defendant argues that “[t]he short length of Mr.

 Campbell’s sentence, combined with the expected continuation and resurgence of

 the pandemic, [] are substantial and compelling reasons to grant Mr. Campbell an

 early compassionate release.” ECF No. 155, PageID.766. Further, Defendant notes

 that his elderly mother requires daily assistive care that she is not currently receiving

 while Defendant is incarcerated. See ECF No. 159, PageID.789. He therefore

 requests that he is granted early release from his sentence. Id.

                                     III. ANALYSIS

       A. Standard of Review

       Title 18 U.S.C. § 3582(c)(1)(A) governs this Court’s authority to consider

 motions for compassionate release. As amended by the First Step Act of 2018, the

 relevant statutory language provides that a court may grant compassionate release

 under the following circumstances:

       (A) the court, upon motion of the Director of the Bureau of Prisons, or
       upon motion of the defendant after the defendant has fully exhausted
       all administrative rights to appeal a failure of the Bureau of Prisons to
       bring a motion on the defendant's behalf or the lapse of 30 days from
       the receipt of such a request by the warden of the defendant's facility,
       whichever is earlier, may reduce the term of imprisonment (and may
       impose a term of probation or supervised release with or without
       conditions that does not exceed the unserved portion of the original

                                            3
Case 2:18-cr-20483-GAD-RSW ECF No. 178, PageID.1098 Filed 08/04/20 Page 4 of 12




       term of imprisonment), after considering the factors set forth in section
       3553(a) to the extent that they are applicable, if it finds that—

          (i) extraordinary and compelling reasons warrant such a reduction.

 18 U.S.C. § 3582(c)(1)(A)(i). Accordingly, a court must address two key questions.

 The first is whether a defendant has first exhausted all administrative remedies with

 the BOP. The second is whether, after considering “extraordinary and compelling

 reasons,” as well as the sentencing factors set forth in 18 U.S.C. § 3553(a), warrant

 a sentence reduction.

       Moreover, a sentence reduction must be “consistent with applicable policy

 statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). U.S.

 Sentencing Guidelines Manual § 1B1.13 is the “applicable policy statement” which

 this Court must comply with. This section explains that a defendant must “not [be]

 a danger to the safety of any other person or to the community” under 18 U.S.C. §

 3142(g). Further, a defendant must fit within at least one of four categories of

 “extraordinary and compelling reasons.” Application Note 1 to U.S.S.G. § 1B1.13

 provides, in relevant parts, when extraordinary and compelling reasons exist:

              (A) Medical Condition of the Defendant

                    (ii) The defendant is (I) suffering from a serious physical
              or medical condition, (II) suffering from a serious functional or
              cognitive impairment, or (III) experiencing deteriorating
              physical or mental health because of the aging process, that
              substantially diminishes the ability of the defendant to provide


                                          4
Case 2:18-cr-20483-GAD-RSW ECF No. 178, PageID.1099 Filed 08/04/20 Page 5 of 12




             self-care within the environment of a correctional facility and
             from which he or she is not expected to recover.

             …

             (D) Other Reasons – As determined by the Director of the Bureau
             of Prisons, there exists in the defendant’s case an extraordinary
             and compelling reason other than, or in combination with, the
             reasons described in subdivisions (A) through (C).

       Here, Defendant asserts that his family history of serious medical conditions,

 combined with his continued incarceration during the COVID-19 pandemic, place

 him at an elevated risk of serious complications if he were to contract COVID-19.

 ECF No. 155, PageID.769. Defendant additionally states that the 18 U.S.C. §

 3553(a) factors favor his release because he has “nearly served the totality of his

 sentence” and that he is “low risk” and therefore not a danger to the community.

 ECF No. 155, PageID.770.

       B. Exhaustion
       The First Step Act of 2018 amended 18 U.S.C. § 3582 to permit defendants

 to move for compassionate release themselves. First Step Act § 603(b), Pub. L. No.

 115-319, 132 Stat. 5194, 5239 (Dec. 21, 2018). In a defendant-initiated motion for

 compassionate release, the district court may not act on the motion unless the

 defendant files it “after” either completing the administrative process within the

 BOP or waiting thirty days from when the warden at the facility received his or her

 request. 18 U.S.C. § 3582(c)(1)(A).


                                          5
Case 2:18-cr-20483-GAD-RSW ECF No. 178, PageID.1100 Filed 08/04/20 Page 6 of 12




        The Sixth Circuit recently held that while the administrative exhaustion

 requirements under § 3582(c)(1)(A) are not jurisdictional, they are mandatory.

 United States v. Alam, 960 F.3d 831, 2020 U.S. App. LEXIS 17321 (6th Cir. 2020).

 In Alam, the Sixth Circuit rejected defendant’s argument that the “unprecedented”

 nature of the COVID-19 pandemic should serve as an exception to the statute’s

 exhaustion requirement. Id. at *11 (concluding that “[t]hirty days hardly rises to the

 level of an unreasonable or indefinite timeframe.”) (internal quotation marks

 omitted).

        Here, the Government does not raise the issue of exhaustion. ECF No. 160,

 PageID.801. Indeed, Defendant petitioned the warden for consideration for

 compassionate release on April 15, 2020. ECF No. 148, PageID.748. The warden

 denied his petition two days later on April 17, 2020 via the prisoner email system.

 Id. Accordingly, Defendant has exhausted his administrative remedies with the

 BOP.

        C. Extraordinary and Compelling Reasons
        As discussed supra, for a court to grant compassionate release, a defendant

 must also demonstrate that “extraordinary and compelling reasons” exist to warrant

 a reduction in sentence. 18 U.S.C. § 3582(c). The Sentencing Commission has

 provided guidance about what constitutes “extraordinary and compelling reasons”

 in Section 1B1.13 of the Sentencing Guidelines. U.S.S.G. § 1B1.13. These reasons


                                           6
Case 2:18-cr-20483-GAD-RSW ECF No. 178, PageID.1101 Filed 08/04/20 Page 7 of 12




 are classified in four categories: (1) the defendant’s medical condition; (2) the

 defendant’s age; (3) family circumstances; and (4) additional reasons “other than, or

 in combination with” the first three elements. Id. at cmt. n.1(A)-(D).

       Here, Defendant has not demonstrated that extraordinary and compelling

 reasons exist to warrant his release from FCI Milan. Campbell does not establish

 the presence of any current medical conditions recognized by the Centers for Disease

 Control and Prevention (“CDC”) that place him at an elevated risk for serious illness

 with COVID-19. See People Who Are at Higher Risk for Severe Illness, Centers for

 Disease Control and Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-

 extra-precautions/people-at-higher-risk.html (last updated July 17, 2020). While

 Defendant mentions his “family history of cancer, diabetes, and high blood

 pressure,” that does not by itself rise to the level of an extraordinary circumstance

 for release. ECF No. 155, PageID.769.

       Defendant also notes that he previously suffered a gunshot wound to the neck,

 which has created “respiratory issues [that make him] more susceptible to

 contracting the virus.” ECF No. 148, PageID.742. This health condition, however,

 has not been confirmed by any medical records and was not expanded upon in his

 second supplemental motion filed by counsel [#155]. Because the severity of the

 injury or its impact on Defendant’s health is only vaguely pleaded, the Court does




                                          7
Case 2:18-cr-20483-GAD-RSW ECF No. 178, PageID.1102 Filed 08/04/20 Page 8 of 12




 not find that this condition is an extraordinary or compelling reason warranting

 release.

        Finally, Defendant is over thirty years younger than the CDC’s classification

 of adults sixty-five years and older who are at higher risk of COVID-19

 complications. Other district courts have granted compassionate release only upon

 a finding of numerous and severe medical conditions that place them at a

 significantly higher risk for severe illness from COVID-19. See, e.g., United States

 v. Doshi, No. 13-CR-20349, 2020 WL 2556794 (E.D. Mich. May 20, 2020)

 (granting compassionate release for an elderly inmate with hypertension, diabetes,

 asthma, hyperlipidemia, and other preexisting conditions); Miller v. United States,

 No. CR 16-20222-1, 2020 WL 1814084, at *1 (E.D. Mich. Apr. 9, 2020) (“The CDC

 also states that individuals with underlying medical conditions, such as a chronic

 lung disease, a serious heart condition, and liver disease, have a higher risk of severe

 illness ... Miller suffers from all three.”).

        The Court takes notice of Defendant’s argument that he seeks compassionate

 release in order to care for his ailing mother because he was her primary caregiver

 prior to his incarceration. ECF No. 159, PageID.789. According to Defendant, she

 will be eighty years old this year and he typically helps by feeding and clothing her

 daily. Id.




                                                 8
Case 2:18-cr-20483-GAD-RSW ECF No. 178, PageID.1103 Filed 08/04/20 Page 9 of 12




       In response, the Government notes that “Defendant’s release may increase the

 risk of infection with whom he may reside,” and cautions against a finding of

 extraordinary circumstances here. ECF No. 160, PageID.804. Given the facts of

 this case, the Court agrees with the Government and finds that Defendant has not

 established that his family circumstances warrant release. The fact that Defendant’s

 mother suffers from medical hardships, while unfortunate, does not in and of itself

 create a compelling reason to release Defendant. See United States v. Wilson, No.

 15-20281, 2020 WL 3172647, at *3 (E.D. Mich. June 15, 2020). While the Court

 empathizes with Defendant’s family’s difficult situation, Defendant has failed to

 establish that these circumstances are extraordinary and compelling for this Court to

 grant him his requested relief.

       In sum, upon consideration of precedent for granting compassionate release

 and the particular facts of his case, Defendant has not presented extraordinary and

 compelling circumstances, either from his own or his family’s medical conditions,

 that warrant his early release.

       1. Determination of Dangerousness to the Community and the 18 U.S.C.
          § 3553(a) Factors

       As a final matter, a district court must determine that the defendant does not

 present a danger to the community, as provided in 18 U.S.C. § 3142(g). See U.S.S.G.

 § 1B1.13. Additionally, the court must also consider the sentencing factors under



                                          9
Case 2:18-cr-20483-GAD-RSW ECF No. 178, PageID.1104 Filed 08/04/20 Page 10 of 12




  18 U.S.C. § 3553(a) and determine whether such factors support or undermine the

  sentence reduction. See id.

        Here, the Government argues that Defendant is ineligible for compassionate

  release because he is a danger to the community. ECF No. 160, PageID.805. It

  highlights the strain of limited resources which society’s first responders are

  currently operating within during the COVID-19 pandemic. Id. Defendant asserts

  that he is not a danger to the community because his underlying offense was non-

  violent, and he has been a model inmate who was granted work privileges while at

  FCI Milan. ECF No. 155, PageID.770. Defendant further states that “[a]llowing his

  release a mere nine months early create[s] no additional risk to the public.” Id.

        Nevertheless, the Court concludes a non-violent offender like Defendant, who

  was involved in a complex, multi-defendant conspiracy scheme to commit identity

  theft and defraud financial institutions, may qualify as a danger and thus forecloses

  relief requesting early release. The Court sentenced Defendant to the mandatory

  two-year imprisonment term for aggravated identity theft. The Court did not and

  continues to not treat Defendant’s conduct lightly.

        The Court also agrees with the Government that consideration of the factors

  set forth in 18 U.S.C. § 3553(a) do not weigh in favor of granting the requested relief.

  The factors set forth in § 3553(a) include a defendant’s history and characteristics;

  the nature and circumstances of the offense; due consideration of the seriousness of


                                            10
Case 2:18-cr-20483-GAD-RSW ECF No. 178, PageID.1105 Filed 08/04/20 Page 11 of 12




  the offense; promoting respect for the law; providing just punishment; affording

  adequate deterrence; protecting the public from further crimes by the defendant; and

  providing him or her with any necessary correctional services and treatment. See 18

  U.S.C. § 3553(a).

        Here, Defendant has served about three-quarters of his sentence after

  participating in a complex scheme to defraud both individuals and financial

  institutions. The seriousness of the offense is reflected in the mandatory two-year

  sentence imposed upon Defendant.        Additionally, the Government notes that

  Defendant failed to comply with his pretrial release conditions by failing twelve out

  of eighteen drug tests and not regularly attending his drug treatment sessions. ECF

  No. 160, PageID.808. These facts, as well as Defendant’s prior aggravated assault

  conviction and outstanding active warrant, do not indicate that early release is

  warranted at this time. See id.

          In sum, the Court finds that granting Defendant compassionate release at this

  juncture would inappropriately minimize the serious nature of his decision to steal

  the identities of innocent victims and defraud financial institutions for monetary

  gain. Accordingly, the § 3553(a) sentencing factors also weigh against Defendant’s

  early release.




                                           11
Case 2:18-cr-20483-GAD-RSW ECF No. 178, PageID.1106 Filed 08/04/20 Page 12 of 12




                                 IV. CONCLUSION

        For the reasons discussed herein the Court will DENY Defendant’s Motion

  for Compassionate Release [#148].

        IT IS SO ORDERED.



                                      s/Gershwin A. Drain____________
                                      GERSHWIN A. DRAIN
                                      UNITED STATES DISTRICT JUDGE

  Dated: August 4, 2020



                           CERTIFICATE OF SERVICE

      Copies of this Order were served upon attorneys of record and on Dwayne
     Campbell, No. 57021-039, Milan Federal Correctional Institution, 4004 East
                         Arkona Road, Milan, MI 48160 on
                 August 4, 2020, by electronic and/or ordinary mail.
                                /s/ Teresa McGovern
                                    Case Manager




                                         12
